Citation Nr: 1104787	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-21 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  The propriety of the reduction of the schedular disability 
rating from 30 percent to 10 percent for status post surgical 
fusion of the left wrist, effective April 1, 2007.  

2.  Entitlement to a disability rating in excess of 30 percent 
for status post surgical fusion of the left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.  

In an October 2006 rating decision the RO proposed to reduce the 
rating assigned for the Veteran's service-connected status post 
surgical fusion of the left wrist from 30 percent to 10 percent.  
In the January 2007 rating decision, the RO reduced the rating 
from 30 percent to 10 percent, effective April 1, 2007.  The 
Veteran appealed that decision.

The origin of the present appeal was the Veteran's August 2006 
claim for an increase in rating for his service-connected status 
post surgical fusion of the left wrist, which ultimately resulted 
in the RO's reduction of the assigned rating from 30 percent to 
10 percent.  The Veteran in effect appealed both the reduction 
and the denial of a disability rating in excess of 30 percent.  
Thus, the issues are as reflected on page one of this decision.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO granted service 
connection for a left wrist disability identified as ankylosis, 
post surgical fusion, left (minor) wrist, and assigned that 
disability a 30 percent disability rating effective from June 1, 
1994.  

2.  In reducing the disability rating for the service-connected 
left wrist disability (identified as status post surgical fusion 
of the left wrist), effective April 1, 2007, the RO in its 
January 2007 rating decision met all due process requirements in 
executing such a reduction.

3.  The Veteran's status post surgical fusion of the left wrist 
is productive of ankylosis of the wrist; without evidence of 
ankylosis with an unfavorable degree of (a) palmar flexion, (2) 
ulnar deviation, or (3) radial deviation.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent disability 
rating for status post surgical fusion of the left wrist are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105(e), 3.159, 3.344, 4.71a, Diagnostic Code 5214, 
5215 (2010).

 2.  The criteria for a disability rating in excess of 30 percent 
for status post surgical fusion of the left wrist are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5214, 5215 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the previous decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
August 2006, July 2008, and April 2009.  These documents in 
combination provided notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  The RO informed the Veteran of the specific 
criteria which would provide a basis for the claim for a higher 
disability rating on appeal.  

The RO has provided adequate notice of how effective dates are 
assigned.  The claim was subsequently readjudicated most recently 
in a March 2009 supplemental statement of the case.  To the 
extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claim on appeal.  

Regarding the reduction claim on appeal, the specific procedural 
safeguards set out in the regulations addressing rating reduction 
control.  In this regard, where a reduction in an evaluation for 
a service connected disability is warranted and a the lower 
disability rating would result in a reduction or discontinuance 
of compensation payments currently being made, a rating proposing 
the reduction or discontinuation must be prepared setting forth 
all material facts and reasons.  In addition, the RO must notify 
the Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e).  In an October 2006 letter to the 
Veteran-accompanying an October 2006  rating decision proposing 
to reduce the disability rating-the RO satisfied these 
procedural requirements.

The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disability for 
compensation purposes addressing the claims.  Findings from the 
reports of examinations conducted are adequate for the purposes 
of deciding the claims on appeal.  See Stefl v. Nicholson, 21 
Vet. App. 120, 124 (2007).  The Veteran was also provided with an 
opportunity to present testimony at a hearing on appeal before a 
Veterans Law Judge, which he and his wife did in November 2009. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness of 
this adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence needed to 
substantiate the claims, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claims.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Analysis

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in 
evaluation of a service-connected disability when warranted by 
the evidence, but only after following certain procedural 
guidelines.  The RO must issue a rating action proposing the 
reduction and setting forth all material facts and reasons for 
the reduction.  The Veteran must then be given 60 days to submit 
additional evidence and to request a predetermination hearing.  
Then a rating action will be taken to effectuate the reduction.  
38 C.F.R. § 3.105(e).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from the 
date of notice to the Veteran of the final action expires. 38 
C.F.R. § 3.105(e), (i)(2)(i).

In this case as discussed below, the procedural requirements 
under 38 C.F.R. § 3.105(e) for reduction of the schedular 
disability rating from 30 to 10 percent for status post surgical 
fusion of the left wrist, were properly carried out by the RO.  
In October 2006, the RO notified the Veteran of a proposed rating 
reduction issued in a rating decision earlier that month.  At 
that time the RO instructed the Veteran to submit within 60 days 
any additional evidence to show that his rating should not be 
reduced.  The RO took final action to reduce the disability 
rating in a January 2007 rating decision, in which the rating was 
reduced from 30 to 10 percent, effective April 1, 2007.  The RO 
informed the Veteran of this decision by letter dated January 18, 
2007.  

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in 
effect for more than 5 years, such as here, then rating agencies 
will handle cases of changes of medical findings or diagnosis so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations governing 
disability compensation and pension.  38 C.F.R. § 3.344(a), (c).  
In such cases, it is essential that the entire record of 
examination and the medical-industrial history be reviewed to 
ascertain whether the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  Id.  

Examinations which are less thorough than those on which payments 
were originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement, such as epilepsy, asthma, ulcers, and many skin 
diseases, will not be reduced on the basis of any one 
examination, except in those instances where all of the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, where material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life. 
38 C.F.R. § 3.344(a), (c).

As discussed above, the RO complied with the procedures required 
under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability 
rating by notifying him of his rights and giving him an 
opportunity for a hearing and time to respond.

The reduction in the percentage rating was made effective on 
April 1, 2007.  The 30 percent evaluation had been in effect for 
five years or more.  Therefore, compliance with the provisions of 
38 C.F.R. § 3.344(a) and (b) is required.

In considering the propriety of a reduction, the evidence 
available to the RO at the time the reduction was effectuated 
must be considered, although post-reduction medical evidence may 
be considered in the context of evaluating whether the condition 
had demonstrated actual improvement.  Cf. Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In appeals of the initial 
assignment of a disability rating, the severity of the disability 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in 
determining the present level of a disability for any increased 
rating claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).
The Veteran's statements describing the symptoms of his service-
connected left wrist disability are deemed competent evidence.  
38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must 
be considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

When evaluating a musculoskeletal disability based upon a range 
of motion, consideration is given to the degree of any additional 
limitation upon motion due to functional loss.  DeLuca v. Brown, 
8 Vet. App. 202, 204-07 (1995).  This includes the analysis of 
additional functional impairment above and beyond the limitation 
of motion objectively demonstrated involving such factors as 
painful motion, weakness, incoordination, and fatigability, 
etcetera., particularly during times when these symptoms 'flare 
up,' such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria.  Id; 
see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

The Veteran is right hand dominant; therefore, the disability 
ratings and analysis will correspond to limitation of left wrist 
motion associated with a minor joint, as required by applicable 
VA regulation.  38 C.F.R. § 4.69.

The Veteran's service-connected status post surgical fusion of 
the left wrist, is shown in rating decision coding sheets to have 
been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5214, 
under which ankylosis of the wrist is evaluated.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  For ankylosis of the minor 
extremity wrist, a 20 degree rating is warranted for favorable 
ankylosis of the wrist in 20 to 30 degrees dorsiflexion.  Any 
other position except favorable warrants 30 percent rating for 
the minor extremity wrist.  Unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or radial deviation warrants a 
40 percent rating for the minor extremity wrist.  38 C.F.R. 
4.71a, Diagnostic Code 5214 (2010).

Also, the reduced rating of 10 percent indicates that the RO 
contemplated evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5215, under which limitation of motion of the wrist is evaluated.  
Under that code, limitation of dorsiflexion of either wrist to 
less than 15 degrees or limitation of palmar flexion of either 
wrist to in line with the forearm warrants a 10 percent 
evaluation, which is the maximum schedular rating under that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).

During a July 1994 VA general examination, the examiner noted a 
past medical history of a left wrist injury in September 1976, 
with treatment thereafter including a lunate implant in 1978 to 
the left wrist in treatment of Kienbock's disease.  After 
examination, the diagnosis included status post lunate implant 
and fusion of the left wrist with history of Kienbock's disease; 
the Veteran did have a very limited range of motion of the left 
wrist with the flexion of 5 degrees upward; there was no other 
measurable range of motion in other directions.  There no 
tenderness of the left wrist.

During a September 2006 VA examination, the Veteran reported 
complaints of pain in his wrist about once or twice a week, which 
was worse with activity.  The examiner noted that the Veteran was 
right hand dominant, and when he did have flare-ups he could work 
through them but it did hurt.  Examination showed no tenderness 
to palpation, and there was no effusion.  The range of motion 
studies of the left wrist revealed wrist dorsiflexion from zero 
to five degrees; wrist palmar flexion from zero to 15 degrees; 
wrist radial deviation from zero to 10 degrees; and wrist ulnar 
deviation of zero degrees.  X-ray examination showed a well-fused 
wrist with some arthritic changes.  The examination report in 
part concludes with an assessment of status post left wrist 
fusion.  The examiner stated that with respect to DeLuca 
provisions, the Veteran had no pain with range of motion of the 
left wrist.

During a June 2008 VA examination for joints, the examiner noted 
the Veteran's history of left wrist injury and residual wrist 
pain diagnosed as Kienbock's disease, noting this to be an 
avascular necrosis of the lunate.  The Veteran had surgery to 
remove the lunate and replace it with a prosthetic lunate.  He 
subsequently dislocated this and had surgery for a fusion in 
1983; and he had had a fusion since that time and no other 
surgery.  The Veteran reported complaints of pain on a level of 
one out of ten, mainly present with weather changes, and when 
holding onto the steering wheel.  The Veteran was using a 
compression glove on the left hand for numbness and tingling.  He 
did not use an assistive device.  He denied any problems with 
activities of daily living.

The range of motion studies of the left wrist revealed wrist 
dorsiflexion from zero to five degrees; wrist palmar (volar) 
flexion of zero degrees; wrist radial deviation from zero to five 
degrees; and wrist ulnar deviation from zero to five degrees.  
Supination was to 60 degrees and pronation was to 80 degrees.  
The distal tips of the fingers approximated the transverse palmar 
crease of the hand without difficulty.  There was no change with 
repetition and no pain with motion.  He was negative for Tinel's 
of the carpal tunnel, and negative for Durkan compression test.  
He could not perform a Phalen's.  The hand functioned well as a 
unit.  X-ray examination (of June 2008) showed no fracture, 
dislocation or bony destructive lesion.  There was a solid fusion 
mass between the distal radius that includes the scaphoid and the 
capitates and trapezoid.

After examination the assessment was (1) Kienbock's disease and 
(2) Residuals of left wrist arthrodesis.    The examiner 
commented that there was mild discomfort shown on examination of 
the left wrist, and that it was conceivable that pain could 
further limit function, particularly with repetition.  But it was 
not feasible to express this in terms of additional limitation of 
motion with any degree of certainty.

In light of findings contained in these three VA examinations, 
based on the criteria of the Schedule for Rating Disabilities, 
the Board finds that a reduction was not proper.  To summarize, 
VA examinations show that the Veteran had had Kienbock's disease, 
an avascular necrosis of the lunate, which ultimately required 
surgical treatment of a lunate implant during service.  

Recent VA examination reports also include diagnoses of status 
post lunate implant and fusion of the left wrist, and residuals 
of left wrist arthrodesis.  Fusion in this case, is defined as an 
operative formation of an ankylosis or arthrodesis; also called 
fusion of a joint.  See Dorland's Illustrated Medical Dictionary 
763 (31st ed. 2007).  Arthrodesis is defined as the surgical 
fixation of a joint by a procedure designed to accomplish fusion 
of the joint surfaces by promoting the proliferation of bone 
cells; called also artificial ankylosis.  Id. at 159. 

Review of the July 1994 and June 2008 VA examinations shows no 
evidence of material improvement in the left wrist condition.  
See 38 C.F.R. § 3.344.  Findings from both examinations show the 
same level of limitation of motion with respect to the criteria 
under which the service-connected left wrist disability has been 
evaluated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215.  
That is, both show that the range of motion for dorsiflexion was 
limited to five degrees, and that there was no range of motion 
for palmar (volar) flexion.  Thus, there is no showing of any 
material improvement so as to warrant a reduction in the 
disability rating assigned for the status post surgical fusion of 
the left wrist effective April 1, 2007.  

Therefore, based on the foregoing, the Board finds that the 
reduction of the schedular disability rating from 30 percent to 
10 percent for status post surgical fusion of the left wrist, 
effective April 1, 2007, was not proper based on the evidence, 
which shows no material improvement over time to warrant a 
reduction.

The preponderance of the competent evidence does not show, 
however, that a disability rating in excess of 30 percent is 
warranted for status post surgical fusion of the left wrist.  On 
review of the evidence generated during the period under review, 
the Board finds that at no time did the Veteran have ankylosis of 
the left wrist that was unfavorable, in any degree of palmar 
flexion, or of ulnar or radial deviation.  

Therefore, a disability rating in excess of 30 percent is not 
warranted under Diagnostic Code 5214.  Consequently, the evidence 
also does not show evidence of left wrist disability productive 
of extremely unfavorable ankylosis such as to be evaluated as 
loss of use of the hand under Diagnostic Code 5125.  See Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5214; Diagnostic 
Code 5125.

In this matter, the Board has also fully considered the 
statements and testimony of the Veteran and testimony of his 
spouse as to the extent of his current symptoms.  The Veteran is 
certainly competent to report on his symptoms to the extent of 
his perception.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, in evaluating a disability rating claim, VA must only 
consider the factors as enumerated in the rating criteria 
discussed above, which in part involves the examination of 
clinical data gathered by competent medical professionals.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that 
the Veteran argues or suggests that the clinical data supports a 
higher disability rating or that the rating criteria should not 
be employed, he is not competent to make such an assertion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that 
a witness must be competent in order for his statements or 
testimony to be probative as to the facts under consideration).

The preponderance of the evidence establishes that the Veteran's 
service-connected status post surgical fusion of the left wrist 
does not meet the criteria for a rating greater than 30 percent, 
and the reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

In addition, in exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-part 
test, based on the language of 38 C.F.R. § 3.321(b)(1), for 
determining whether a Veteran is entitled to an extra-schedular 
rating: (1) the established schedular criteria must be inadequate 
to describe the severity and symptoms of the claimant's 
disability; (2) the case must present other indicia of an 
exceptional or unusual disability picture, such as marked 
interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun v. 
Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).  
 
The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's service-connected status 
post surgical fusion of the left wrist is productive of pain and 
functional impairment; manifestations are contemplated in the 
rating criteria.  The rating criteria are adequate to evaluate 
the Veteran's status post surgical fusion of the left wrist 
pathology, and thus referral for consideration of extraschedular 
ratings is not warranted.

In conclusion, the Board finds that the preponderance of the 
evidence is against finding that the Veteran's service-connected 
status post surgical fusion of the left wrist warrants a higher 
rating evaluation.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt.  Further, based on the evidence discussed 
above and the applicable law, the Board finds that at no time 
during the pendency of the appeal has the Veteran been entitled 
to a rating higher than 30 percent for status post surgical 
fusion of the left wrist.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Hart v. Mansfield, 
21 Vet. App. 505 (2007).


ORDER

Reduction of the disability rating for status post surgical 
fusion of the left wrist, was not proper; restoration of a 30 
percent disability rating is granted.

A disability rating in excess of 30 percent for status post 
surgical fusion of the left wrist is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


